DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on August 9, 2022 has been entered.  Claim 1 and 13 are amended.  Claim 1, 3 and 14 are canceled.  Claim 2, 4-13 and 15-23 are pending in the application.  Applicant's timely filed terminal disclaimer has overcome the double patenting rejection(s) of claim 2-23 previously set forth in the Non-Final Office Action mailed on July 12, 2022.

Allowable Subject Matter

Claim 2, 4-13 and 15-23 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Makovsky (PG PUB US2019/0104019) teaches a system including a non-transitory memory and one or more hardware processors. The one or more hardware processors are configured to read instructions from the non-transitory memory to perform operations including generating a service mapping illustrating a plurality of tiles, wherein each of the plurality of tiles corresponds to one or more services in an enterprise network and one or more lines extending between the plurality of tiles, wherein the one or more lines correspond to connections between the plurality of services, wherein a first tile of the plurality of tiles corresponds to a first service comprising a plurality of sub-services not depicted in the service mapping, and displaying an alert on the first tile corresponding to the first service when one or more of the plurality of sub-services encounters an error [Makovsky, Abstract].
Chandrasekhar (US Patent 10,277,461) teaches a system receiving network device configuration information associated with a network service. The system may determine multiple settings associated with the network service based on receiving the network device configuration information. The multiple settings may include a common setting and a device-specific setting. The system may generate a first network service model of the network service based on the multiple settings. The first network service model may include multiple nodes corresponding to the multiple settings. The system may re-configure one or more nodes associated with the first network service model, and may generate a second network service model of the network service. The system may generate a user interface template based on the second network service model and may provide the user interface template to a client device for display. The client device may allow a configuration of the multiple settings based on the user interface template [Chandrasekhar, Abstract].
Houlihan (PG PUB US2012/0215912) teaches a computer processor device providing a dependency tree representing (i) relationships among all the infrastructure elements in a computer system that are related to delivery of a service by a computer system, and (ii) how the infrastructure elements interact with each other in a delivery of said service, wherein a state of an infrastructure element is impacted only by states among its immediately dependent infrastructure elements of the dependency tree. The computer processor device determines the state of the service by checking current states of infrastructure elements in the dependency tree that immediately depend from the service [Houlihan, Abstract].
Bartfai-Walcott (PG PUB US20160182320) teaches techniques to generate a graph model for cloud infrastructure elements. Information regarding the cloud infrastructure elements may be obtained. Logical layers may be assigned to each of the cloud infrastructure elements. The logical layers may include a physical layer for physical devices, an allocation layer for logical services composed of placed physical devices, a virtual layer for virtualized elements or a service layer for services or workloads implemented by the virtualized elements. In some examples, each cloud infrastructure element may be added to a graph model as nodes having metadata and attributes based on the obtained information [Bartfai-Walcott, Abstract].
Vasanth (US Patent 9,304,815) teaches detecting replica faults within a replica group and dynamically scheduling replica healing operations. Status metadata for one or more replica groups may be accessed. Based, at least in part, the status data a number of available replicas for at least one replica group may be determined to incompliant with a healthy state definition for the replica group. One or more healing operations to restore the number of available replicas for the at least one replica group to the respective healthy state definition may be dynamically scheduled. In some embodiments, one or more resource constraints for performing healing operations and one or more resource requirements for each of the one or more healing operations may be used to order the one or more healing operations [Vasanth. Anstract].
However, the prior art of records fail to teach or suggest individually or in combination, “reconfiguring one or more of the subservices based on the health state of the service and based on reconfiguration information;
if the health state of the service indicates a failing health state, identifying one or more of the subservices that are responsible for the failing health state;
using an identifier of the service and identifiers of the one or more of the subservices from the identifying, retrieving subservice configuration information for the one or more of the subservices from the definition of the service; and
generating the reconfiguration information for the one or more of the subservices from the subservice configuration information.” as set forth in independent claim 2 and similar language in independent claim 13;
Dependent claim 4-12 and 15-23 further limit allowed independent claim 2 and 13 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441